Case: 10-50945     Document: 00511576077         Page: 1     Date Filed: 08/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 18, 2011
                                     No. 10-50945
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee

v.

MARK CAREY ALEXANDER, JR.,

                                                  Defendant–Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:10-CR-5-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Mark Carey Alexander, Jr. appeals his 97-month sentence for simple bank
robbery. Alexander contends that his within-Guidelines sentence is greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a) because it
overstates the seriousness of his offense. Specifically, Alexander argues that the
district court should not have considered the firearm-related conduct of which
he was acquitted by a jury in sentencing him at the top of the Guidelines range.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50945   Document: 00511576077      Page: 2   Date Filed: 08/18/2011

                                  No. 10-50945

In addition, Alexander contends that his sentence is too harsh because he must
first serve a 20-year Texas sentence before his federal sentence begins.
      A sentence within a properly calculated Guidelines sentencing range is
presumptively reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009), cert. denied, 130 S. Ct. 1930 (2010). Here, Alexander concedes that
his sentence is reviewed for plain error because he did not object to the sentence
imposed in the district court. See United States v. Whitelaw, 580 F.3d 256,
259–60 (5th Cir. 2009). Alexander’s arguments are insufficient to rebut the
presumption of reasonableness, even under the ordinary standard of review. See
Cooks, 589 F.3d at 186. It follows that he has failed to demonstrate plain error.
      AFFIRMED.




                                        2